On Motion to Dismiss.
The opinion of the court was delivered by
Fenner, J.
The appeal is taken from a judgment decreeing a. separation from bed and board and dissolving the community between the parties. It is not for any sum of money nor does it decree the delivery of any property, movable or immovable. Therefore, on a timely application made for a suspensive appeal, it was the function of the judge to fix the amount of the bond to be given by appellee. He fixed the amount in this case at one hundred dollars and appellant gave bond accordingly. If it were true, as appellee contends, that the amount fixed is too small, this might authorize some relief, but it is certainly no ground to dismiss the appeal.
Motion denied.